Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1. 	The election filed October 20, 2022, is acknowledged and has been entered. Applicant has elected the first species of KDR and the second species as an antibody against ACPP.

2.  	The amendment filed October 20, 2022, is acknowledged and has been entered.  Claim 21 has been amended.  Claims 27-36 have been added.


3. 	Claims 21-36 are pending. Claims 25 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim.

4. 	Claims 21-24, 26-32 and 34-36 are under examination.


Claim Rejections - 35 USC § 103


5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


7.	Claims 21-24, 26-32 and 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (US 20090075305 A1, priority to May 2, 2005, IDS), Qin et al (Proteomics, 6:3199-3209, April 2006, IDS), Ehrlich et al (Nature Protocols, 1:452-460, June 2006, IDS), Jackson et al (Can. Res., 62:854-859, 2002, IDS) and Waheed et al (CCA, 320(1-2):127-131, 2002, abstract only) as evidenced by Rosenbaum et al (WO 01/31346 A3).
The claims encompass a microarray composition comprising KDR and ACPP and target antibodies to KDR and ACPP and further comprising anti-human antibodies.
Liu et al, Qin et al and Ehrlich et al all teach “reverse capture” microarrays comprising 500 immobilized antibodies which bind native antigens from prostate cancer cells immobilized on them (see entire documents, e.g., abstracts, page 8, paragraph [0056] of Liu, page 3200, right column and page 3201, right column of Qin and page 452, both columns of Ehrlich).  Liu et al further teach that the array can comprise any antibodies recognizing known antigens (see page 3, paragraph [0008] and page 8, paragraph [0056]).  Qin et al further teach that “reverse capture” arrays are useful to detect autoantibodies that react with tumor associated antigens and that prostate, breast and lung cancers all show distinct profiles of autoantibody reactivity (see page 3200, both columns).  Qin et al further teach that individual autoantibody profiles differ between patients and that “reverse capture” arrays provide a promising platform to profile autoantibodies in patients (see page 3205 and 3206).  Ehrlich et al further teach that other antibodies could be used in “reverse capture” arrays and protocols (see page 452, right column) Liu et al teach that a secondary antibody conjugated with horseradish peroxidase can be used to visualize antibody binding.  
Liu et al, Qin et al and Ehrlich et al do not teach the antigens KDR and ACPP.  These deficiencies are made up for in the teachings of Jackson et al and Waheed et al.
Jackson et al teach the antigen KDR (referred to by the alias VEGFR2); see specification page 17 which sets forth that VEGFR2 is an alias for KDR) and an antibody that binds KDR (see entire document e.g., page 854 right column).  Jackson et al additionally teach that KDR is an antigen that can have elevated expression in human prostate cancer, i.e., KDR is a tumor associated antigen and marker for prostate cancer (see e.g., abstract).
Waheed et al teach the antigen ACPP (referred to by the alias prostatic acid phosphatase; see specification Table 1 which sets forth that ACPP is an alias for prostatic acid phosphatase) is a marker for prostate cancer, i.e., ACPP is a tumor associated antigen (see e.g., abstract).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make arrays comprising immobilized antibodies that bind to each of KDR and ACPP and then use them to detect KDR and ACPP as markers of prostate cancer or further then immobilize KDR and ACPP antigens to the antibodies in the array to create arrays comprising both the antibody and the antigen in order to make arrays that could test for autoantibodies that bind to the KDR and ACPP antigen.
In this case, in view of these references, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because each antigen was known to be associated with prostate cancer, while the prior art recognized that they could be used as markers of prostate cancer and that autoantibodies may arise to any known tumor antigen, so one of skill in the art would have been motivated to make an array comprising immobilized antibodies to these known antigens to test for prostate cancer and further comprising the immobilized antigens to test samples for autoantibodies to these known antigens.  Furthermore, Liu et al, Qin et al and Ehrlich et al evidence that they recognized the general utility of such arrays to detect autoantibodies to any known antigens by using any art known antibodies and antigens.  Accordingly, one of ordinary skill in the art would not have found it inventive to predictably make arrays comprising immobilized antibodies to KDR and ACPP to test for these prostate cancer markers and microarrays comprising immobilized antibodies to KDR and ACPP immobilized KDR and ACPP antigens to test samples for autoantibodies.  Then with respect to including anti-human antibodies, the prior art recognized that secondary antibodies conjugated to a detection means are commonly used to detect and visualize antibody binding, and as autoantibodies are human antibodies, one would have been motivated to use anti-human antibodies to bind to these autoantibodies and visualize them because microarrays require means to read an output.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396. (see e.g., abstract, page 141-143 and Table 142).
In this case, based on the knowledge in the art that KDR and ACPP are prostate cancer antigens that can be detected as markers of prostate cancer and that there is also value in detecting human autoantibodies which can be visualized by anti-human-fluorophore conjugated antibodies in monitoring prostate cancer, one of skill in the art using ordinary creativity and inferences would have been motivated to make microarrays encompassed by the instant claims.  "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. lnterdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Then, as methods of preparing such microarrays and antibodies that bind to antigens were known in the art, one of skill in the art also would have had a reasonable expectation of success in making such arrays.
Finally, while the sequence of KDR (VEGFR2) is not expressly taught by Jackson, as evidenced by Rosenbaum et al (WO 01/31346 A3), the sequence of KDR (VEGFR2) is 100% identical to instant SEQ ID NO:2 (see alignment below).  
RESULT 2
AAB62475
ID   AAB62475 standard; protein; 1356 AA.
XX
AC   AAB62475;
XX
DT   15-JUN-2007  (revised)
DT   09-JUL-2001  (first entry)
XX
DE   Human VEGFR-2 receptor protein.
XX
KW   Receptor protein; vascular endothelial growth factor receptor-2; VEGFR-2;
KW   neuropilin-1; NP-1; co-receptor; human; angiogenic; BOND_PC;
KW   kinase insert domain receptor (a type III receptor tyrosine kinase);
KW   Kinase insert domain receptor; KDR; FLK1; VEGFR; VEGFR2;
KW   vascular endothelial growth factor receptor 2; CD309; KDR/flk-1 protein;
KW   KDR/flk-1 protein [Homo sapiens]; GO166; GO1525; GO1570; GO4872; GO5021;
KW   GO5515; GO5524; GO5887; GO6468; GO7169; GO7275; GO16020; GO16477;
KW   GO16740; GO30097; GO45165; GO45446.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Domain          1..760
FT                   /note= "extracellular domain"
FT   Domain          124..320
FT                   /note= "Ig domain"
XX
CC PN   WO200131346-A2.
XX
CC PD   03-MAY-2001.
XX
CC PF   26-OCT-2000; 2000WO-US029579.
XX
PR   28-OCT-1999;   99US-0162367P.
XX
CC PA   (PROC ) PROCTER & GAMBLE CO.
XX
CC PI   Rosenbaum JS,  Whitaker GB,  Limberg BJ;
XX
DR   WPI; 2001-308686/32.
DR   N-PSDB; AAF83308.
DR   PC:NCBI; gi11321597.
DR   PC:SWISSPROT; P35968.
DR   PC:BIND; 126468, 315992, 193707, 194754, 194756, 178282, 194757,
DR   194753, 179634, 193708, 184969, 178283.
XX
CC PT   Determining compounds which bind to a complex comprising vascular 
CC PT   endothelial growth factor receptor-2 and Neuroplin-1 to provide superior 
CC PT   pro- and anti-angiogenic agents.
XX
CC PS   Claim 7; Page 32-39; 82pp; English.
XX
CC   The invention relates to determining whether a compound is capable of 
CC   binding to a receptor protein complex comprising a vascular endothelial 
CC   growth factor receptor-2 (VEGFR-2) receptor protein and a neuropilin-1 
CC   (NP-1) receptor protein. One method comprises introducing a sample 
CC   comprising the compound to the receptor protein and allowing the compound
CC   to bind to the complex. Signaling through VEGFR-2 is enhanced in the 
CC   presence of the NP-1 co-receptor. The methods of the invention can be 
CC   used for identifying novel pro- and anti-angiogenic compounds. The 
CC   present sequence represents the human VEGFR-2 receptor protein
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 1356 AA;

  Query Match             100.0%;  Score 7095;  DB 2;  Length 1356;
  Best Local Similarity   100.0%;  
  Matches 1356;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MQSKVLLAVALWLCVETRAASVGLPSVSLDLPRLSIQKDILTIKANTTLQITCRGQRDLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQSKVLLAVALWLCVETRAASVGLPSVSLDLPRLSIQKDILTIKANTTLQITCRGQRDLD 60

Qy         61 WLWPNNQSGSEQRVEVTECSDGLFCKTLTIPKVIGNDTGAYKCFYRETDLASVIYVYVQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WLWPNNQSGSEQRVEVTECSDGLFCKTLTIPKVIGNDTGAYKCFYRETDLASVIYVYVQD 120

Qy        121 YRSPFIASVSDQHGVVYITENKNKTVVIPCLGSISNLNVSLCARYPEKRFVPDGNRISWD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YRSPFIASVSDQHGVVYITENKNKTVVIPCLGSISNLNVSLCARYPEKRFVPDGNRISWD 180

Qy        181 SKKGFTIPSYMISYAGMVFCEAKINDESYQSIMYIVVVVGYRIYDVVLSPSHGIELSVGE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SKKGFTIPSYMISYAGMVFCEAKINDESYQSIMYIVVVVGYRIYDVVLSPSHGIELSVGE 240

Qy        241 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRS 300

Qy        301 DQGLYTCAASSGLMTKKNSTFVRVHEKPFVAFGSGMESLVEATVGERVRIPAKYLGYPPP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DQGLYTCAASSGLMTKKNSTFVRVHEKPFVAFGSGMESLVEATVGERVRIPAKYLGYPPP 360

Qy        361 EIKWYKNGIPLESNHTIKAGHVLTIMEVSERDTGNYTVILTNPISKEKQSHVVSLVVYVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EIKWYKNGIPLESNHTIKAGHVLTIMEVSERDTGNYTVILTNPISKEKQSHVVSLVVYVP 420

Qy        421 PQIGEKSLISPVDSYQYGTTQTLTCTVYAIPPPHHIHWYWQLEEECANEPSQAVSVTNPY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PQIGEKSLISPVDSYQYGTTQTLTCTVYAIPPPHHIHWYWQLEEECANEPSQAVSVTNPY 480

Qy        481 PCEEWRSVEDFQGGNKIEVNKNQFALIEGKNKTVSTLVIQAANVSALYKCEAVNKVGRGE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PCEEWRSVEDFQGGNKIEVNKNQFALIEGKNKTVSTLVIQAANVSALYKCEAVNKVGRGE 540

Qy        541 RVISFHVTRGPEITLQPDMQPTEQESVSLWCTADRSTFENLTWYKLGPQPLPIHVGELPT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 RVISFHVTRGPEITLQPDMQPTEQESVSLWCTADRSTFENLTWYKLGPQPLPIHVGELPT 600

Qy        601 PVCKNLDTLWKLNATMFSNSTNDILIMELKNASLQDQGDYVCLAQDRKTKKRHCVVRQLT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PVCKNLDTLWKLNATMFSNSTNDILIMELKNASLQDQGDYVCLAQDRKTKKRHCVVRQLT 660

Qy        661 VLERVAPTITGNLENQTTSIGESIEVSCTASGNPPPQIMWFKDNETLVEDSGIVLKDGNR 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VLERVAPTITGNLENQTTSIGESIEVSCTASGNPPPQIMWFKDNETLVEDSGIVLKDGNR 720

Qy        721 NLTIRRVRKEDEGLYTCQACSVLGCAKVEAFFIIEGAQEKTNLEIIILVGTAVIAMFFWL 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 NLTIRRVRKEDEGLYTCQACSVLGCAKVEAFFIIEGAQEKTNLEIIILVGTAVIAMFFWL 780

Qy        781 LLVIILRTVKRANGGELKTGYLSIVMDPDELPLDEHCERLPYDASKWEFPRDRLKLGKPL 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LLVIILRTVKRANGGELKTGYLSIVMDPDELPLDEHCERLPYDASKWEFPRDRLKLGKPL 840

Qy        841 GRGAFGQVIEADAFGIDKTATCRTVAVKMLKEGATHSEHRALMSELKILIHIGHHLNVVN 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GRGAFGQVIEADAFGIDKTATCRTVAVKMLKEGATHSEHRALMSELKILIHIGHHLNVVN 900

Qy        901 LLGACTKPGGPLMVIVEFCKFGNLSTYLRSKRNEFVPYKTKGARFRQGKDYVGAIPVDLK 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 LLGACTKPGGPLMVIVEFCKFGNLSTYLRSKRNEFVPYKTKGARFRQGKDYVGAIPVDLK 960

Qy        961 RRLDSITSSQSSASSGFVEEKSLSDVEEEEAPEDLYKDFLTLEHLICYSFQVAKGMEFLA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 RRLDSITSSQSSASSGFVEEKSLSDVEEEEAPEDLYKDFLTLEHLICYSFQVAKGMEFLA 1020

Qy       1021 SRKCIHRDLAARNILLSEKNVVKICDFGLARDIYKDPDYVRKGDARLPLKWMAPETIFDR 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 SRKCIHRDLAARNILLSEKNVVKICDFGLARDIYKDPDYVRKGDARLPLKWMAPETIFDR 1080

Qy       1081 VYTIQSDVWSFGVLLWEIFSLGASPYPGVKIDEEFCRRLKEGTRMRAPDYTTPEMYQTML 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 VYTIQSDVWSFGVLLWEIFSLGASPYPGVKIDEEFCRRLKEGTRMRAPDYTTPEMYQTML 1140

Qy       1141 DCWHGEPSQRPTFSELVEHLGNLLQANAQQDGKDYIVLPISETLSMEEDSGLSLPTSPVS 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 DCWHGEPSQRPTFSELVEHLGNLLQANAQQDGKDYIVLPISETLSMEEDSGLSLPTSPVS 1200

Qy       1201 CMEEEEVCDPKFHYDNTAGISQYLQNSKRKSRPVSVKTFEDIPLEEPEVKVIPDDNQTDS 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CMEEEEVCDPKFHYDNTAGISQYLQNSKRKSRPVSVKTFEDIPLEEPEVKVIPDDNQTDS 1260

Qy       1261 GMVLASEELKTLEDRTKLSPSFGGMVPSKSRESVASEGSNQTSGYQSGYHSDDTDTTVYS 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GMVLASEELKTLEDRTKLSPSFGGMVPSKSRESVASEGSNQTSGYQSGYHSDDTDTTVYS 1320

Qy       1321 SEEAELLKLIEIGVQTGSTAQILQPDSGTTLSSPPV 1356
              ||||||||||||||||||||||||||||||||||||
Db       1321 SEEAELLKLIEIGVQTGSTAQILQPDSGTTLSSPPV 1356

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Conclusion
8.	No claim is allowed.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy						
571-272-9935

/Brad Duffy/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        November 17, 2022